Title: To Thomas Jefferson from William C. C. Claiborne, 9 June 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans June 9th 1805
                  
                  I did not until a few days ago receive your Letter of the 26th of March, and I pray you to be assured that its contents shall receive my careful attention. Mr. Briggs is now in this City, and in the Course of a few days the Location and Survey on the Canal of Carondelet, will be made under his immediate direction; and the result shall be transmitted to you without delay. I do not know, that on investigation, the claims of the City to the commons will be found strictly Legal, but the use of them is so essential to the Public convenience, and to the health of the Inhabitants, that I should be sorry they should pass into the hands of Individuals. The Lands on the Canal of Carondelet are not at present very valuable, but cannot fail to become so. you may rely upon my best exertions to promote the Interest of General La Fayette, not only from my disposition to comply with your wishes, but from my friendship and Gratitude for a Character who rendered my Country such eminent services.
                  This City is already becoming unhealthy. Many Americans will retire into the Country, and among them Mr. Graham, whose early departure I have earnestly advised. For myself I am not under serious apprehensions, and shall therefore for the present remain in the City, where duty requires my presence. As yet the Fevers are only Billious—But it is feared in the course of the Summer we shall again be visited by that dreadful scourge, which communicated to many families (the last year) so much distress.
                  I am Dear Sir, with great respect your faithful friend.
                  
                     William C. C. Claiborne 
                     
                  
               